Title: To George Washington from William Greene, 13 August 1781
From: Greene, William
To: Washington, George


                        
                            Sir
                            Warwick 13th August 1781.
                        
                        I had the Honour of receiving your Excellency’s favour of the 7th Instant, and inform you, that immediately
                            upon the receiving your letter of the 24th of last May, I imbraced the earliest oppertunity of laying it before the
                            Assembly, who very readily complyed with its contents, and ordered five Hundred of the Militia of this State to be raised
                            and Stationed at the different Posts on Rhode Island, by the 8th of last June, to do duty for the term of one Month, since
                            which there has been two other orders for five Hundred Men in each, to relieve Monthly until about the eighth of September
                            next, by reason of the deficiency of the State of Massachusets in not sending forward their Troops as a relief agreable to
                            your Requisition as it was conceivd by the Assembly that your letter imply’d to that amount. But discover by yours of the
                            7th a very esential difference which I shall lay before the Assembly in the early part of their sessions to be held on the
                            20th Instant, who I make not the least doubt will very readily comply with it although it is truly distressing in addition
                            to the many extraordinary exertions heretofore made, by this State.
                        By the best information I have been able to procure, there was Sixty one Men including Officers from the
                            State of Massachusets on Rhode Island the twenty second Day of last July, and by another Return since of the 1st Instant
                            there was including Officers One Hundred and ten only; I thought it might be prudent to inform your Excellency of this,
                            that you might have knowledge thereof & if you think proper to call upon Governor Hancock to have the remainder
                            forwarded. I am with every Sentiment of Esteem & respect Your Excellencys most Obedient
                            & most Humble Servt
                        
                            W: Greene
                        
                        
                            N.B. as your Requisitions of the 24 May and that of the 7th of August are so meterily different, that
                                you may not think I am mistaken I have inclosed you a Copy of that of the 24th May.
                        
                        
                            W.G.
                        
                    